            Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                v.                                   Criminal No. 19-cr-18-ABJ

 ROGER J. STONE, JR.,

                                 Defendant.


            GOVERNMENT’S MOTION IN LIMINE TO ADMIT THE “UPLOAD”
                  OR “CREATION” DATE FOR VARIOUS VIDEOS

        The United States of America, by and through Jessie Liu, United States Attorney for the

District of Columbia, respectfully moves in limine to admit the “upload” or “creation” date for

various videos referenced in the Indictment. The “upload” or “creation” dates are admissible

because they are supported by a certification meeting the requirements of Federal Rules of

Evidence 902(11) and 803(6) and are relevant to the charges in the Indictment.

                                        BACKGROUND

        The government intends to introduce, as evidence in its case-in-chief, five videos of the

defendant downloaded from YouTube.com, and one video of the defendant downloaded from C-

SPAN.org. Those videos contain statements made by the defendant that are specifically alleged

in the Indictment. See Indictment ¶¶ 14(a)-(e). The government also intends to introduce into

evidence a sixth video downloaded from YouTube.com of the head of Organization 1 stating that

he possessed emails belonging to then-candidate Hillary Clinton that would be released in the near

future. 1




        1
         The government will not be seeking to introduce this video to prove the truth of the matter
asserted; rather, only to establish when Organization 1 publicly announced the imminent release
of those emails.
                                                 1
            Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 2 of 6



       At trial, the government will seek to establish its timeline of events by introducing as

evidence the “upload” or “creation” date for each of those videos. The government intends to

establish this “upload” or “creation” date through the introduction of business record certifications

provided by Google (which owns YouTube.com) and C-SPAN for each of the videos in question.

See Exhibit A and B. Those certifications generally state that the upload or creation date for each

video is automatically generated and kept in the ordinary course of business for the video in

question.

                                          ARGUMENT

       Federal Rule of Evidence 901(a) governs the authentication or identification of evidence.

That rule requires the proponent to “produce evidence sufficient to support a finding that the item

is what the proponent claims it is.” Fed. R. Evid. 901(a). To admit the evidence, the Court must

find that the proponent “has ‘offered a foundation from which the jury could reasonably find that

the evidence is what the proponent says it is.’” United States v. Safavian, 435 F. Supp. 2d 36, 38

(D.D.C. 2006) (quoting 5 Stephen A. Saltzburg et al., Federal Rules of Evidence Manual

§901.02[1] at 901-5–901-6 (8th ed. 2002)). While the proponent must satisfy its burden under

Rule 901(a), “[t]he ‘threshold for the Court’s determination of authenticity is not high,” and the

proponent’s ‘burden of proof for authentication is slight.’” United States v. Hassanshahi, 195 F.

Supp. 3d 35, 48 (D.D.C. 2016) (quoting McQueeney v. Wilmington Tr. Co., 779 F.2d 916, 928 (3d

Cir. 1985)). The Court need not find that the evidence is necessarily what the proponent claims,

but only that there is sufficient evidence so that the jury ultimately might do so. Safavian, 435 F.

Supp. 2d at 38.

       Applying this standard, courts have approved the use of business record certifications, such

as Exhibits A and B, to establish the authenticity of upload dates for videos on YouTube.com. See,



                                                 2
         Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 3 of 6



e.g., Ratner v. Kohler, No. 17-cv-542, 2018 WL 1055528, at *11 (D. Haw. Feb. 26, 2018) (“Courts

have held that YouTube videos are self-authenticating under Federal Rule of Evidence 902(11) if

the party offering the video provides certification by the custodian of the records that the records

meet the requirements of Fed. R. Evid. 803(6)(A)-(C).”); United States v. Hassan, 742 F.3d 104,

132–33 (4th Cir. 2014) (affirming that YouTube.com videos are self-authenticating with a

certificate in conformance with Fed. R. Evid. 902(11) stating that the “YouTube videos had been

maintained as business records in the course of regularly conducted business activities”); see also

United States v. Recio, 884 F.3d 230, 236–37 (4th Cir. 2018) (finding a Facebook post authentic

that was supported “by a certification from a Facebook records custodian, showing that the

Facebook record containing the post was made ‘at or near the time the information was transmitted

by the Facebook user’”). Reliance on such certifications save trial time by avoiding the necessity

of witness testimony to authenticate upload dates.

       The certifications attached as Exhibits A and B conform to the requirements of Federal

Rules of Evidence 902(11) and 803(6), which govern certifications for self-authenticating business

records. See Safavian, 435 F. Supp. 2d at 39 (providing that Fed. R. Evid. 902(11) and 803(6)

“were intended to go hand in hand” and that “Rule 902(11) is . . . the functional equivalent of

testimony offered to authenticate a business record tendered under Rule 803(6).”) (internal

quotations and citations omitted). Rule 902(11) provides that “[t]he original or a copy of a

domestic record that meets the requirements of Rule 803(6)(A)-(C), as shown by a certification of

the custodian,” is self-authenticating. Rule 803(6) provides an exception to the rule against

hearsay for “[a] record of an act, event, condition, opinion, or diagnosis if: (A) the record was

made at or near the time by—or from information transmitted by—someone with knowledge; (B)




                                                 3
          Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 4 of 6



the record was kept in the course of a regularly conducted activity of a business . . . ; [and] (C)

making the record was a regular practice of that activity.”

        Exhibits A and B meet these requirements. The Google certification (1) is signed by a

custodian familiar with how the records were created, managed, stored, and retrieved; (2) states

that the data (i.e., the creation dates for the videos) was recorded “automatically at the time, or

reasonably soon after, it is entered or transmitted by the user”; and (3) states that “this data is kept

in the course of this regularly conducted activity and was made by regularly conducted activity as

a regular practice of Google.” See Exhibit A. Attached to that certificate is a one page document

for each video the government intends to introduce, providing the date that video was created. See

id. Similarly, the C-SPAN certification (1) is signed by a custodian of records with knowledge of

the record keeping of C-SPAN, including how videos are uploaded and maintained on its website;

(2) states that the date posted for the video in question was made at or near the time shown on the

website; and (3) states that the date was “kept in the regularly conducted business activities” of C-

SPAN. See Exhibit B. The records attested to in both certifications (i.e., the creation or upload

dates for the YouTube and C-SPAN videos) are therefore self-authenticating and require no

extrinsic evidence of authenticity to be admitted.

                                          CONCLUSION

        For the foregoing reasons, the government respectfully request that the Court admit the

attached “upload” or “creation” dates and times provided by Google and C-SPAN, as they are

supported by certifications conforming with the requirements of Fed. R. Evid. 902(11) and 803(6),




                                                   4
         Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 5 of 6



and are relevant to proving the charges in the Indictment.




                                                5
         Case 1:19-cr-00018-ABJ Document 155 Filed 07/26/19 Page 6 of 6



                                           Respectfully submitted,


                                           JESSIE K. LIU
                                           U.S. Attorney for the District of Columbia

                                       By: /s/
                                           Jonathan Kravis
                                           Michael J. Marando
                                           Assistant United States Attorneys

                                           Adam C. Jed
                                           Aaron S.J. Zelinsky
                                           Special Assistant United States Attorney
                                           555 4th Street NW
                                           Washington, D.C. 20530


July 26, 2019




                                       6
Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 1 of 11




                        Exhibit A
                 Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 2 of 11


Google LLC                                                                                   USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                            www.google.com




                                                         06/20/19

            AUSA Michael Marando
            USAO
            555 4th Street NW, Room 4235
            Washington, DC 20530

                     Re: 2703(d) Order or Equivalent dated June 07, 2019 (Google Ref. No. 2568092)
                         SC No. 19-1208, 1:19-sc-01208-RMM


            Dear AUSA Marando:

                     Pursuant to the 2703(d) Order or Equivalent issued in the above-referenced matter, we
            have conducted a diligent search for documents and information accessible on Google’s systems
            that are responsive to your request. Our response is made in accordance with state and federal
            law, including the Electronic Communications Privacy Act. See 18 U.S.C. § 2701 et seq.

                     Accompanying this letter is responsive information to the extent reasonably accessible
            from our system associated with the YouTube video(s), r6-qW_PzGEA, x7UvbETwpwU,
            OPkRMIEv3-I, MQM1_tDk2h8, HfrzKmeXsrI, 6gM_cyROnto, x7uvbETwpwU, as specified in the
            2703(d) Order or Equivalent. We have also included a signed Certificate of Authenticity which
            includes a list of hash values that correspond to each file contained in the production. Google may
            not retain a copy of this production but does endeavor to keep a list of the files and their
            respective hash values. To the extent any document provided herein contains information
            exceeding the scope of your request, protected from disclosure or otherwise not subject to
            production, if at all, we have redacted such information or removed such data fields.

                    Regarding your attached legal request, after a diligent search and reasonable inquiry, we
            have found no records for any YouTube video file(s) identified as HXXwf-9otzU, as specified in
            your request. Therefore, we do not have documents responsive to your request.

                   Please note that Google Pay service data is under the control of Google Payment
            Corporation. Any request for such data must be specifically addressed to Google Payment
            Corporation and can be served through the email address googlepayments@google.com.

                   Finally, in accordance with Section 2706 of the Electronic Communications Privacy Act,
            Google may request reimbursement for reasonable costs incurred in processing your request.

                                                             Regards,

                                                             Christina Phillip
                                                             Google Legal Investigations Support
                 Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 3 of 11


Google LLC                                                                                      USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                                www.google.com




                                              CERTIFICATE OF AUTHENTICITY

            I hereby certify:

            1.      I am employed by Google LLC ("Google"), located in Mountain View, California. I am
            authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
            following facts, except as noted, and could testify competently thereto if called as a witness.

            2.      I am qualified to authenticate the records because I am familiar with how the records
            were created, managed, stored and retrieved.

            3.       Google provides Internet-based services.

            4.       Attached is a true and correct copy of records pertaining to the Google account-holder(s)
            identified with account(s) r6-qW_PzGEA, x7UvbETwpwU, OPkRMIEv3-I, MQM1_tDk2h8,
            HfrzKmeXsrI, 6gM_cyROnto, x7uvbETwpwU, with Google Ref. No. 2568092 (“Document”).
            Accompanying this Certificate of Authenticity as Attachment A is a list of hash values
            corresponding to each file produced in response to the 2703(d) Order or Equivalent.

            5.       The Document is a record made and retained by Google. Google servers record this data
            automatically at the time, or reasonably soon after, it is entered or transmitted by the user, and this
            data is kept in the course of this regularly conducted activity and was made by regularly
            conducted activity as a regular practice of Google.

            6.      The Document is a true duplicate of original records that were generated by Google’s
            electronic process or system that produces an accurate result. The accuracy of Google’s
            electronic process and system is regularly verified by Google.

            7.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
            and correct to the best of my knowledge.




            ___/s_Christina Phillip_______                      Date: 06/20/19
            (Signature of Records Custodian)


                Christina Phillip
            (Name of Records Custodian)
                 Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 4 of 11


Google LLC                                                              USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                      www.google.com
                 Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 5 of 11


Google LLC                                                                            USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043                                                                   www.google.com




                      Attachment A: Hash Values for Production Files (Google Ref. No. 2568092)

            6gM_cyROnto.YoutubeMetaData.html:

            MD5- 322e0eb5140719ec32fcf81a9185076a
            SHA512-
            215286e8054b602c4145e6ee2f44a8ce568f7b0b3a1051b1e6c50453c77c1551529a97a45acb50da0
            a9b8e97bba2cdfef01c78138f6d0a43d8900511717794b8

            HfrzKmeXsrI.YoutubeMetaData.html:

            MD5- 73389d06eb4650be35b0e549ac0976dd
            SHA512-
            3d267d7a2abc85af601ba6295b10c119c0b45193d5cbc7c68def114c005119a9d907ae0f7697875cf
            bb6be93d0194ba15ba19cb028c95069551b9c0d223ad628

            MQM1_tDk2h8.YoutubeMetaData.html:

            MD5- 88582d64ed6532f1c5df87ba264484f6
            SHA512-
            1894ca5ad312dab7f6fd816f46d264f31d42f0c271f9f17cf5c869607da90a435404728f062a1cd8e3
            5425200f536b8338b1c29e9577abfa62bb0fe6279c0435

            OPkRMIEv3-I.YoutubeMetaData.html:

            MD5- 60f7e0a9a5d233b52a6903ce4d020fa4
            SHA512-
            21a41e4f89345c91719335d6492c7f94a2208792aee25760d6682a0bfffc365c68498f2940d1a67a75
            692c7a2178c0831365a86a3e3dc2ef262030a1fe155258

            r6-qW_PzGEA.YoutubeMetaData.html:

            MD5- 9cdf362ea86be446a382dc9b82fe9ad5
            SHA512-
            b42982c8b4af6e132eafc752cff7bb285febb0c477053ec708986cd5835c31934d1dff965abc2d2208
            87c42575661db3e76df91dd23b82c4cdd9d939e17e8f16

            x7UvbETwpwU.YoutubeMetaData.html:

            MD5- b53375554d389dd1aab7c645c4a8cfb5
            SHA512-
            9004cae37b1b03ed8cda06c055e5c5f6709816e75abea092a7f190b5ff64dd5e3ab6cb6a0a4d826fec
            556660d1dce012c303a9ba6ed0602f510099d4beb6685c
                Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 6 of 11
                                       Google Confidential & Proprietary


Video Data
         Time Created          Encrypted ID
August 11, 2016 at 3:10 AM UTC 6gM_cyROnto
                                       Google Confidential & Proprietary
                Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 7 of 11
                                       Google Confidential & Proprietary


Video Data
         Time Created           Encrypted ID
August 16, 2016 at 10:44 PM UTC HfrzKmeXsrI
                                       Google Confidential & Proprietary
               Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 8 of 11
                                      Google Confidential & Proprietary


Video Data
        Time Created          Encrypted ID
August 5, 2016 at 5:23 AM UTC MQM1_tDk2h8
                                      Google Confidential & Proprietary
                Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 9 of 11
                                       Google Confidential & Proprietary


Video Data
         Time Created           Encrypted ID
August 13, 2016 at 10:50 AM UTC OPkRMIEv3-I
                                       Google Confidential & Proprietary
               Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 10 of 11
                                      Google Confidential & Proprietary


Video Data
         Time Created          Encrypted ID
August 10, 2016 at 2:15 AM UTC r6-qW_PzGEA
                                      Google Confidential & Proprietary
               Case 1:19-cr-00018-ABJ Document 155-1 Filed 07/26/19 Page 11 of 11
                                       Google Confidential & Proprietary


Video Data
        Time Created         Encrypted ID
July 5, 2016 at 8:50 AM UTC x7UvbETwpwU
                                       Google Confidential & Proprietary
Case 1:19-cr-00018-ABJ Document 155-2 Filed 07/26/19 Page 1 of 3




                        Exhibit B
Case 1:19-cr-00018-ABJ Document 155-2 Filed 07/26/19 Page 2 of 3
Case 1:19-cr-00018-ABJ Document 155-2 Filed 07/26/19 Page 3 of 3
        Case 1:19-cr-00018-ABJ Document 155-3 Filed 07/26/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.                                    Criminal No. 19-cr-18-ABJ

 ROGER J. STONE, JR.,

                                Defendant.



                                             ORDER
       This matter having come before the Court on the Government’s Motion in Limine to

Admit The “Upload” or “Creation” Date for Various Videos, and the Court having reviewed the

parties’ submissions, and for good cause shown, it is

       On this __________ day of ___________, 2019, hereby:

       ORDERED that the Government’s motion is GRANTED and the documents appended to

the Government’s motion as Exhibits A and B will be admitted into evidence at trial.




                                             _____________________________________
                                             HON. AMY BERMAN JACKSON
                                             UNITED STATES DISTRICT JUDGE
